Citation Nr: 0727458	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for residuals of a cold 
injury.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial disability evaluation greater 
than 20 percent for bilateral hearing loss.  

5.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
a right eye blindness as a result of a Department of Veterans 
Affairs procedure in December 2001.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, W. C. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Okalahoma.  


REMAND

In a May 2004 informal claim for non-service-connected 
pension and a September 2004 VA form 21-526, the veteran 
stated that he was in receipt of benefits from the Social 
Security Administration (SSA).  In an October 2004 VCAA 
letter, the RO asked the veteran to submit his most recent 
SSA letter, or a statement by SSA indicating the amount of 
money he received.  When VA is put on notice of the existence 
of SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all relevant SSA records need to be 
obtained and associated with the claims file, including 
medical records if they exist.  

The Board acknowledges that several attempts were made to 
secure service medical records (SMRs) from the National 
Personnel Records Center (NPRC).  The NPRC responded that the 
records were not available and presumed destroyed in the St. 
Louis fire in 1973.   See O'Hare vs. Derwinski, 1 Vet. App. 
365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).

Furthermore, when a veteran's service medical records are not 
available, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (are 
heightened).  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  At his June 2007 travel 
Board hearing, the veteran testified that he suffered cold 
injuries while serving in Korea.  The veteran's SMRs are not 
of record, and the veteran was not afforded a VA examination 
to determine whether he had residuals of a cold injury that 
was incurred in service.  In light of the above, the Board 
finds that a remand is in order so that the veteran may 
undergo a VA cold injuries examination.  

Compensation pursuant to 38 U.S.C.A. § 1151 is awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  The 
purpose of the statute is to award benefits to those veterans 
who were disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002).    

The disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; OR 2) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability resulted from 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of VA care, the evidence must 
show actual causation rather than coincidental occurrence.  
38 
C.F.R. § 3.361(c)(1).

Third, the disability must not be the result of the veteran's 
willful misconduct. 38 U.S.C.A. § 1151(a). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran's VA treatment records show that he underwent an 
air bubble treatment to displace a subretinal hemorrhage at a 
VA facility in December 2001.  Additional VA treatment 
records indicate that the veteran has several eye conditions, 
including age-related macular degeneration, heavy pararetinal 
photocoagulation, focal scars, diabetic retinopathy, and 
history of a subretinal hemorrhage.  None of the veteran's 
eye treatment records contain a medical opinion or evidence 
relating to what specifically caused the veteran's poor 
vision in his right eye.  The Board finds that a VA 
examination is required in order for the appeal to be 
decided.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to be scheduled for a cold injuries 
examination to determine whether he 
currently has residuals of a cold injury.  
If the examiner concludes that the 
veteran has current residuals of a cold 
injury, he or she should opine as to 
whether it is at least as likely as not 
that the veteran's residuals of a cold 
injury are due to his period of active 
military service.  

The examiner should assess the current 
severity of the veteran's residuals of a 
cold injury and state an opinion as to 
whether it is as likely as not that they 
was caused or aggravated by the veteran's 
military service from December 1953 to 
November 1955.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether he suffers from 
additional disability to his right eye as 
a result of VA air bubble treatment in 
December 2001.  The examiner should 
review the claims file and conduct all 
necessary studies. 	

The claims folder must be made available 
for the examiner to review, and the 
examiner must state whether such a review 
was accomplished.  

If any additional disability is shown to 
the veteran's right eye, the examiner 
should answer the following questions:

Was the proximate cause of additional 
disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA?  In other words, did 
VA fail to exercise the degree of care 
that would be expected of a reasonable 
health care provider in performing 
surgery?

Was the proximate cause of any additional 
disability to the veteran's right eye an 
event not reasonably foreseeable by VA 
healthcare providers?

4.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





